Case 2:18-cv-00108-DPM Document 112 Filed 10/26/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
DELTA DIVISION

BETTYE BEDWELL, Chapter 7 Trustee of the
Bankruptcy Estate of Arthur Levy PLAINTIFF

Vv. No. 2:18-cv-108-DPM

G. ADAM COSSEY; HUDSON POTTS &
BERNSTEIN LLP; and JOHN DOES 1-10 DEFENDANTS

ORDER
The Clerk of the Court has informed me that counsel for all parties
have waived the disqualification issue, Doc. 110 at { 2. I will therefore

stay on the case and get back to work on the pending issues.

So Ordered.

Presta $
D.P. Marshall Jr.
United States District Judge

Ale Ochvher 2020

 
